ORDER

PER CURIAM.
Jerrold Johnson appeals the judgment denying, without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief.1 He alleged his guilty plea lacked a factual basis.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. Unless otherwise noted, all rule references are to Missouri Court Rules (2004).